—Judgment unanimously affirmed. Memorandum: The determination whether to grant a motion to vacate a plea of guilty is within the sound discretion of the court (see, CPL 220.60 [3]; People v Peavy, 225 AD2d 1082, 1083, lv denied 88 NY2d 883), and County Court did not abuse its discretion in denying the motion of defendant to vacate his plea of guilty.
Although defendant was granted relief from civil disabilities (see, Correction Law § 702 [1]) at sentencing, the court failed to sign the certificate. Contrary to defendant’s contention, that failure is not a question of law or issue of fact subject to our review (see, CPL 470.15 [1]). Defendant seeks to compel the court to perform a ministerial act necessary to implement the relief that the court granted him. Because the relief sought is mandamus (see, Matter of Doczy v Rotker, 155 AD2d 400, 401), *755defendant’s remedy is to commence a proceeding pursuant to CPLR article 78. (Appeal from Judgment of Erie County Court, DiTullio, J. — Grand Larceny, 4th Degree.) Present — Pine, J. P., Hurlbutt, Scudder and Lawton, JJ.